Citation Nr: 1619176	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected seizure disorder.  

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected seizure disorder.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held in October 2015.  A transcript is of record.  

In February 2016, the Veteran filed a claim for convalescent leave due to surgery for a service-connected heart disability.  A claim for a temporary total rating based on the need for convalescence following heart surgery has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected seizure disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In October 2015, the Veteran indicated, through his representative, that he wished to withdraw from appeal the claim of entitlement to service connection for type II diabetes mellitus.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2015).  During the October 2015 hearing, the Veteran, through his representative, withdrew from appeal the claim of entitlement to service connection for type II diabetes mellitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for type II diabetes mellitus is dismissed.  


REMAND

Remand is required to obtain outstanding records and afford the Veteran a new VA examination.  

Medical evidence associated with the claims file includes VA treatment records from the Miami VA Medical Center (VAMC), dated from August 1979 to March 1986; records from the Oakland Park VA outpatient clinic (OPC), dated from September to October 1982; October 2015 VA radiology studies; and records regarding heart surgery performed at the Miami VAMC in November 2015.  

The record indicates that additional VA treatment records dated prior to August 1979 may be available, as an October 1982 VA treatment record reports that the Veteran had been followed at the MVAH and Neurology Clinic since 1973.  

The record also reflects that the VA treatment records dated from August 1979 to March 1986 are incomplete.  A July 1984 VA treatment record reports that the Veteran was last seen in March 1983; however, no March 1983 treatment record is presently associated with the claims file.  Rather, the treatment records from the Miami VAMC presently of record are dated from August 1979 to November 1979, in March 1981, from August 1982 to September 1982, and from May 1984 to March 1986.  

During the October 2015 hearing, the Veteran testified that, following service, he received treatment for his back and leg pain at the Broward VA OPC from 2000 until around 2013.  See Board Hearing Tr. at 9-11.  The Veteran added that he was currently receiving treatment at the Broward VA OPC and the Miami VAMC.   

In light of the above, the following records should be obtained on remand:  outstanding records from the Miami VAMC (to include the Broward VA OPC), to include records dated prior to August 1979, between September 1982 and May 1984, and since 2000.   

On remand, VA treatment records from the Raleigh VAMC should also be obtained as, in a June 2009 statement, the Veteran indicated that additional evidence in support of his claim could be located in his treatment records at the Broward VA OPC, the Miami VAMC, and the Raleigh VAMC.  

The Veteran was afforded a VA examination in October 2009 to evaluate his claimed disabilities.  He described lumbar strain with radiation to the lower extremity with a date of onset in 2007.  The diagnosis was lumbar degenerative disc disease (DDD) L5-S1 with right lumbar radiculitis.  The examiner opined that this condition was less likely as not caused by or a result of seizure disorder.  The examiner explained that there was no evidence in the literature that seizure disorder caused DDD in the lumbar spine.  She added that the Veteran had seizures since the 1970s and there was no documentation regarding low back pain or continuity of care regarding the low back condition.   

While the October 2009 VA examiner addressed whether the Veteran's current disability was related to his service-connected seizure disorder, she did not address whether his current disability was aggravated by his service-connected seizure disorder, or was caused or aggravated by falls caused by his service-connected seizure disorder.  In his May 2009 claim for service connection, the Veteran asserted that, as a result of seizures, he fell down and injured his lower back and legs.  

The VA examiner's opinion also does not address whether the Veteran has a current low back and/or leg disability that is directly related to service.  During the October 2015 hearing, the Veteran testified that he hurt his back when he fell in service.  See Board Hearing Tr. at 5.  He later added that had at least four falls following seizures during service.  Id. at 6-7.  The Veteran stated that he had back pain all the way through service after his first fall, and his back problems had essentially continued since that time.  Id. at 8.  

During the October 2015 hearing, the Veteran testified that his back pain went from his lower back down his leg to his foot and his foot got numb.  See Board Hearing Tr. at 8.  He added that these symptoms were occurring mainly in the right leg, but also occurred in the left leg, though the right leg was worse.  Id. at 8.   The October 2009 VA examination report reflects a diagnosis of right lumbar radiculitis.  No specific diagnosis was made regarding the left leg.  However, the report of an October 2015 VA MRI of the lumbar spine indicates that the Veteran had clinical radiculopathy and the report of an October 2015 VA X-ray of the lumbosacral spine reflects an impression of moderate osteoarthritic changes of the left sacroiliac (SI) joint less significant on the right.  

In light of the above, a new VA examination is warranted to obtain a medical opinion addressing whether the Veteran has current back and/or leg disability related to service or caused or aggravated by his service-connected seizure disorder, to include falls resulting from that disability.   

The Veteran testified in October 2015 that his leg pain came after service, as his back condition got worse.  See Board Hearing Tr. at 9.  Accordingly, if, on remand, the VA examiner determines that the Veteran has a low back disability related to service and/or caused or aggravated by his service-connected seizure disorder, the examiner should provide an opinion regarding whether the Veteran has a current leg disability caused or aggravated by his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

(a) outstanding records from the Miami VAMC (to include the Broward VA OPC), to include records dated prior to August 1979, between September 1982 and May 1984, and since 2000, and;

(b) records from the Raleigh VAMC.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested above is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back and bilateral leg disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing. 

The examiner should identify any low back and/or leg disability present at any time since the Veteran's May 2009 claim for service connection.  

With regard to any identified low back disability, the examiner must address the following questions:

(1) Is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any incident of military service, to include any in-service falls?

(2)  Is it at least as likely as not (50 percent or greater probability) that the low back disability is causally related to the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder?

(3) Is it at least as likely as not (50 percent or greater probability) that the low back disability is aggravated beyond the normal course of the condition by the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder?

In providing the requested opinion, the examiner should consider an August 1975 VA examination report noting the Veteran's complaint of pain in his back and chest and the Veteran's October 2015 testimony regarding falls in service.  The examiner should also consider a private treatment record dated in August 2002 noting back and leg pain.  A note in this August 2002 treatment record refers to a motor vehicle accident four years earlier and appears to indicate that, after this accident, the Veteran had degenerative joint disease (DJD) and radicular pain. 

The examiner is advised that the absence of documentation of diagnosis of or treatment for a disability during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between a current disability and service.  

With regard to any identified leg disability, the examiner must address the following questions:

(1) Is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any incident of military service, to include any in-service falls?

(2)  Is it at least as likely as not (50 percent or greater probability) that the leg disability is causally related to the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder?

(3) Is it at least as likely as not (50 percent or greater probability) that the leg disability is aggravated beyond the normal course of the condition by the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder?

If it is determined that the Veteran has a low back disability related to service and/or caused or aggravated by his service-connected seizure disorder, the examiner should address the following questions:

(1)  Is it at least as likely as not (50 percent or greater probability) that the leg disability is causally related to the Veteran's low back disability?

(2) Is it at least as likely as not (50 percent or greater probability) that the leg disability is aggravated beyond the normal course of the condition by the Veteran's low back disability?

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


